

Exhibit 10.3
EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is effective as of August 24, 2006
(the Effective Date”) by and between Richard D. Thornton and Blast Energy
Services, Inc., and its subsidiaries, a California corporation (the “Company”).


1.
Duties and Scope of Employment.




 
(a)
Position. For the term of his employment under this Agreement (the
“Employment”), the Company agrees to employ the Executive in the position of
Vice President of Eagle Domestic Drilling Operations LLC. The duties and
responsibilities of Executive shall include the duties and responsibilities for
the Executive’s corporate office and position as set forth in the Company’s
bylaws and such other duties and responsibilities as the Company’s Chief
Executive Officer and/or Board of Directors may from time to time reasonably
assign to the Executive.




 
(b)
Obligations to the Company. During his Employment, the Executive shall devote
his primary focus and primary business efforts and time to the Company, The
Executive maintains other business interests and prior obligations outside of
the Company which he currently pursues and which he shall continue during his
employment with the Company. Nothing shall not preclude Executive from engaging
in appropriate civic, charitable or religious activities or from devoting a
reasonable amount of time to private investments or from serving on the boards
of directors of companies, including closely held companies which are controlled
by Executive as long as these activities or services do not materially interfere
or conflict with Executive’s responsibilities to, or ability to perform his
duties of employment by, the Company under this Agreement. The Executive shall
comply with the Company’s policies and rules as they may be in effect from time
to time during his Employment.




 
(c)
No Conflicting Obligations. The Executive represents and warrants to the Company
that he is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with his obligations under this Agreement. The
Executive represents and warrants that he will not use or disclose, in
connection with his employment by the Company, any trade secrets or other
proprietary information or intellectual property in which the Executive or any
other person has any right, title or interest and that his employment by the
Company as contemplated by this Agreement will not infringe or violate the
rights of any other person. The Executive represents and warrants to the Company
that he has returned all property and confidential information belonging to any
prior employer.





2.
Cash and Incentive Compensation.


 
 

--------------------------------------------------------------------------------

 




 
(a)
Salary. The Company shall pay the Executive as compensation for his services a
base salary at a gross annual rate of not less than $150,000.00. Such salary
shall be reviewed annually in December with any adjustment (but in no event a
reduction in salary) to be effective January 1 of the following year and payable
in accordance with the Company’s standard payroll procedures. (The annual
compensation specified in the Subsection (a), together with any increases in
such compensation that the Company may grant from time to time, is referred to
in this Agreement as “Base Compensation.”)




 
(b)
Bonus. The Executive shall be eligible to participate in bonus programs
established by the Board of Directors for management employees. During the
Employment Period, Executive will be entitled to participate in an annual
incentive compensation plan of the Company. The Executive’s potential annual
bonus will be up to fifty percent (50%) of his Base Salary as in effect for such
year, such bonus to be based upon mutually agreeable milestones determined by
the Chief Executive Officer.




 
(c)
Stock Award: Executive will received 1 million shares of restricted stock at the
close of the acquisition of Eagle Domestic Drilling Operations, LLC. The
restrictions on the 1 million shares will be removed after twelve (12) months
from the day of closing.




 
(d)
Options. Executive shall be eligible to be considered for stock option grants
under the Company’s annual stock option award program as administered by, and at
the discretion of, the Compensation Committee of the Board of Directors.




 
(e)
410 (k) Benefit. Executive shall be eligible to participate in the Company’s 401
(k) Plan and enjoy the benefits thereof.




 
(f)
Insurance Coverage Reimbursement. The Executive will be eligible to participate
in Company-sponsored benefit plans, including the Company’s medical plan, in the
same manner as Company and any third-party benefit provider make such
opportunities available to Company’s regular full-time employees, subject to any
such third-party benefit provider’s determination that Executive is eligible to
participate in such plan.




 
(g)
Vacation. During the term of this Agreement, Executive shall be entitled to
vacation each year in accordance with the Company’s policies in effect from time
to time, but in no event less than three (3) weeks paid vacation per calendar
year.







3.
Business Expenses. During his Employment, the Executive shall be authorized to
incur necessary and reasonable travel, entertainment and other business expenses
in connection with his duties hereunder. The Company shall reimburse the
Executive for such expenses


 
 

--------------------------------------------------------------------------------

 

upon presentation of an itemized account and appropriate supporting
documentation, all in accordance with the Company’s generally applicable
policies. The Executive shall have a car allowance of $1,000.00 per month during
the term of this Agreement.




4.
Term of Employment.




 
(a)
Term. This Agreement shall expire on the third anniversary of the Effective
Date, unless otherwise extended by the mutual agreement of Executive and the
Company; provided, that this Agreement shall automatically be renewed for
additional one (1) year terms, after the initial three year term, and shall
automatically be continued effective as of the subsequent anniversary date of
the Agreement (a “Renewal Date”) unless the Company or Executive has delivered
written notice of non-renewal to the other party at least thirty (30) days prior
to the relevant Renewal Date.




 
(b)
Basic Rule. The Executive’s Employment with the Company shall be “at will,”
meaning that either the Executive or the Company shall be entitled to terminate
the Executive’s Employment at any time and for any reason, with or without Cause
(in the case of the Company) or Constructive Termination (in the case of
Executive). Any contrary representations that may have been made to the
Executive shall be superseded by this Agreement. This Agreement shall constitute
the full and complete agreement between the Executive and the Company on the “at
will nature of the Executive’s Employment, which may only be changed in an
express written agreement signed by the Executive and a duly authorized officer
of the Company.




 
(c)
Termination. The Company or the Executive may terminate the Executive’s
Employment at any time and for any reason (or no reason), and with or without
Cause (in the case of the Company) or Constructive Termination (in the case of
Executive), by giving the other party notice in writing. The Executive’s
Employment shall terminate automatically in the event of his death.




 
(d)
Rights Upon Termination. Except as expressly provided in Section 5, upon the
termination of the Executive’s Employment pursuant to this Section 4, the
Executive shall only be entitled to the compensation, benefits and
reimbursements described in Sections 2 and 3 preceding the effective date of the
termination.









5.
Termination Benefits.




 
(a)
General Release. Any other provision of this Agreement notwithstanding,
Subsections (b), (c), and (d) below shall not apply unless the Employee (i) has
executed a general release (in a form reasonably prescribed by the Company) of


 
 

--------------------------------------------------------------------------------

 

all known and unknown claims that he may then have against the Company or
persons affiliated with the Company, and (ii) has agreed not to prosecute any
legal action or other proceeding based upon any of such claims.



 
(b)
Severance Pay. If, during the term of this Agreement, the Company terminates the
Executive’s Employment for any reason other than Cause, or if the Executive
voluntarily resigns from the Company, (collectively, a “Termination Event”),
then the Company shall pay the Executive his Base Compensation for the remaining
period of the then-current term of this Agreement, but not in excess of twelve
(12) months.




 
(c)
Disability or Death. If the Executive’s employment is terminated by the Company
by reason of the Executive’s Disability or death, the Executive shall be
entitled to a prompt cash payment of a prorated portion of the payments set
forth in Sections 2(a) and (b) above for the year in which such termination
occurs. Executive and his eligible dependents shall be entitled to continued
participation so long as he is disabled and is not eligible for coverage under a
successor employer’s plans through the month in which the Executive attains age
65 in all medical, dental, vision and hospitalization insurance coverage, and in
all other employee welfare benefit plans, programs and arrangements in which he
was participating on the date of termination of his employment for Disability on
terms and conditions that are no less favorable than those applicable, from time
to time, to senior executives of the Company. For purposes of this Agreement,
“Disability” means the Executive’s inability, due to physical or mental
incapacity, to substantially perform his duties and responsibilities
contemplated by this Agreement. In the event of a dispute as to whether the
Executive is disabled, the determination shall be made by a licensed medical
doctor selected by the Company and agreed to by the Executive. If the parties
cannot agree on a medical doctor, each party shall select a medical doctor and
the two doctors shall select a third who shall be the approved medical doctor
for this purpose. The Executive agrees to submit to such tests and examinations
as such medical doctor shall deem appropriate.




 
(d)
Definition of “Cause.” For all purposes under this Agreement, “Cause” shall
mean:




 
(i)
Any breach of the Invention, Confidential Information and Non-Competition
Agreement referenced in Section 6 hereof between the Executive and the Company,
as determined by the Board of Directors of the Company;




 
(ii)
Conviction of, or a plea of “guilty” or “no contest” to, a felony, or a plea of
“guilty” or “no contest” to a lesser included offense in exchange for withdrawal
of a felony indictment of felony charge by indictment, in each case whether
arising under the laws of the United States or any state thereof;


 
 

--------------------------------------------------------------------------------

 




 
(iii)
Any act or acts of material fraud;




 
(iv)
Violations of applicable laws, rules or regulations that expose the Company to
material damages or material liability




 
(v)
Material breach by the employee of any material provision of the Employment
Agreement that remains uncorrected for 30 days following written notice of such
breach to the employee by the company.




 
(e)
Definition of “Constructive Termination.” For all purposes under this Agreement,
Constructive Termination shall mean the voluntary resignation of the Executive
within 60 days following;




 
(i)
The failure of the Executive to be elected or reelected to any of the positions
described in Section 1(a) or his removal from any such position without his
written consent.




 
(ii)
A material diminution in the Executive’s duties or the assignment of him of any
duties inconsistent with the Executive’s position and status as Vice President
of the Company.




 
(iii)
A change in the Executive’s reporting relationship.




 
(iv)
A reduction in the Executive’s Base Compensation without his consent;




 
(v)
Receipt of notice from Company that the Executive’s principal workplace will be
relocated by more than 50 miles without his written consent;




 
(vi)
A breach by the Company of any of its material obligations to the Executive
under this Agreement; or




 
(vii)
The failure of the Company to obtain a satisfactory agreement from any successor
to all or substantially all of the assets or business of the Company to assume
and agree to perform this Agreement within 15 days after a merger,
consolidation, sale or similar transaction.





6.
Invention, Confidential Information and Non-Competition Agreement. The Executive
has entered into an Invention, Confidential Information and Non-Competition
Agreement with the Company, in the form attached hereto as Exhibit A, which is
incorporated herein by reference.



7.
Successors.


 
 

--------------------------------------------------------------------------------

 

(a) Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.



 
(b)
Executives Successors. This Agreement and all rights of the Executive hereunder
shall inure to the benefit of, and be enforceable by, the Executive’s personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.



8.
Miscellaneous Provisions.




 
(a)
Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.




 
(b)
Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Executive and by an authorized officer of the
Company (other than the Executive). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.




 
(c)
Indemnification. To the fullest extent permitted by the indemnification
provisions of the Articles of Incorporation and Bylaws of the Company in effect
as of the date of this Agreement, and indemnification provision of the laws of
the jurisdiction of the Company’s incorporation in effect from time to time, the
Company and any of its successors or assigns shall indemnify the Executive as a
director, senior officer or employee of the Company against all liabilities and
reasonable expenses that may be incurred in any threatened, pending or completed
action, suit or proceeding, and shall pay for the reasonable expenses incurred
by the Executive in the defense of or participation in any proceeding to which
the Executive is a party because of his service to the Company. The rights of
the Executive under this indemnification provision shall survive the termination
of employment and the Company shall procure the same in the event it is acquired
or for any reason there become a successor to its obligations under this
Agreement.




 
(d)
Whole Agreement. This Agreement and the Invention, Confidential Information and
Non-Competition Agreement between the Company and Executive contain


 
 

--------------------------------------------------------------------------------

 

the entire understanding of the parties with respect to the subject matter
hereof. No other agreements, representations or understandings (whether oral or
written and whether express or implied) which are not expressly set forth in
such agreements have been made or entered into by either party with respect to
the subject matter hereof.



 
(e)
Withholding Taxes. All payments made under this Agreement shall be subject to
reduction to reflect taxes or other charges required to be withheld by law.




 
(f)
Choice of Law and Severability. This Agreement is executed by the parties in the
State of Texas and shall be interpreted in accordance with the laws of such
State (except their provisions governing the choice of law). If any provision of
this Agreement becomes or is deemed invalid, illegal or unenforceable in any
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable or, if such provision cannot be
so amended without materially altering the intention of the parties, then such
provision shall be stricken and the remainder of this Agreement shall continue
in full force and effect. Should there ever occur any conflict between any
provision contained in this Agreement and any present or future statue, law,
ordinance or regulation contrary to which the parties have no legal right to
contract, then the latter shall prevail but the provision of this Agreement
affected thereby shall be curtailed and limited only to the extent necessary to
bring it into compliance with applicable law. All the other terms and provisions
of this Agreement shall continue in full force and effect without impairment or
limitation.




 
(g)
Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach thereof, or the Executive’s Employment or the
termination thereof, shall be settled in Houston, Texas, by arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association. The decision of the arbitrator shall be
final and binding on the parties, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The parties
hereby agree that the arbitrator shall be empowered to enter an equitable decree
mandating specific enforcement of the terms of this Agreement. The Company and
the Executive shall share equally all fees and expenses of the arbitrator. The
Executive hereby consents to personal jurisdiction of the state and federal
courts located in the State of Texas for any action or proceeding arising from
or relating to this Agreement or relating to any arbitration in which the
parties are participants.




 
(h)
No Assignment. This Agreement and all rights and obligations of the Executive
hereunder are personal to the Executive and may not be transferred or assigned
by the Executive at any time. The Company may assign its rights under this
Agreement to any entity that assumes the Company’s obligations hereunder in


 
 

--------------------------------------------------------------------------------

 

connection with any sale or transfer of all or substantial portion of the
Company’s assets to such entity.



 
(i)
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.







 
/s/ Richard D. Thornton Jr.
 
RICHARD D. THORNTON, Jr.
         
BLAST ENERGY SERVICES, INC.
     
By: /s/ David M. Adams
 
Name: David M. Adams
 
Title: President and Co-CEO




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Invention, Confidential Information and Non-Competition Agreement




CONFIDENTIALITY AGREEMENT


THIS AGREEMENT, entered into this 25th day of August, 2006, by and between Blast
Energy Services, Inc. a corporation organized and existing under the laws of the
State of California., ("Disclosing Party"), and Richard D. Thornton, Jr.,
("Receiving Party"). Disclosing Party and Receiving Party are sometimes herein
individually called a “Party” and collectively called the “Parties”.


1. Disclosure of Confidential Information. The Disclosing Party is willing, in
accordance with the terms and conditions of this Agreement, to disclose to the
Receiving Party certain confidential information, which is proprietary, relating
to the abrasive fluid jetting and other technical information, (“Technology”),
which may be in tangible, intangible or electronic form, together with any
notes, memoranda, analyses, evaluations, charts, drawings or summaries derived
therefrom. The foregoing is herein referred to, individually or collectively as
the context may require, as the "Confidential Information". The obligation of
Disclosing Party to disclose Confidential Information to Receiving Party is
subject to applicable provisions of agreements that Disclosing Party has with
third parties.


2. Confidentiality Obligation and Non-Competition. In consideration of the
disclosure of Confidential Information referred to in Paragraph 1 hereof, the
Receiving Party agrees that the Confidential Information shall be kept strictly
confidential and shall not be sold, traded, published or otherwise disclosed to
anyone in any manner whatsoever, including by means of photocopy or
reproduction, without the Disclosing Party's prior written consent, except as
provided in Paragraphs 3, 4 and 5 below.


3. Confidentiality Exceptions. The Receiving Party may disclose the Confidential
Information without the Disclosing Party's prior written consent only to the
extent such information:



 
(A)
is already known to the Receiving Party as of the date of disclosure hereunder;




 
(B)
is already in possession of the public or becomes available to the public other
than through the act or omission of the Receiving Party;




 
(C)
is required to be disclosed under applicable law or by a governmental order,
decree, regulation or rule (provided that the Receiving Party shall give written
notice to the Disclosing Party prior to such disclosure); or




 
(D)
is acquired independently from a third party that represents that it has the
right to disclose such information at the time it is acquired by the Receiving
Party.



4. Disclosure to Affiliated Companies. The Receiving Party may disclose the
Confidential Information without the Disclosing Party's prior written consent to
an Affiliated Company (as hereinafter defined), provided that the Receiving
Party guarantees the adherence of such Affiliated Company to the terms of this
Agreement. "Affiliated Company" shall mean any company or legal entity which (a)
controls either directly or indirectly a Party, or (b) which is controlled
directly or

 
 

--------------------------------------------------------------------------------

 

indirectly by such Party, or (c) is directly or indirectly controlled by a
company or entity that directly or indirectly controls such Party. "Control"
means the right to exercise more than 50% or more of the voting rights of such
company.


5. Other Permitted Disclosures. The Receiving Party shall be entitled to
disclose the Confidential Information without the Disclosing Party's prior
written consent to such of the following persons who have a clear need to know
in order to evaluate the Area of Operations:


(A) employees, officers and directors of the Receiving Party;


(B) employees, officers and directors of an Affiliated Company;



 
(C)
any professional consultant or agent retained by the Receiving Party for the
purpose of evaluating the Confidential Information; or




 
(D)
any bank, financial institution or person that finances the participation by
Receiving Party or an Affiliate of Receiving Party of the Technology, including
any professional consultant retained by such entity for the purpose of
evaluating the Confidential Information.



Prior to making any such disclosures to persons under subparagraphs (C) and (D)
above, however, the Receiving Party shall obtain from each such person an
undertaking of confidentiality, with substantially the same content as this
Agreement.
6. Use of Confidential Information by Receiving Party. The Receiving Party and
its Affiliated Companies, if any, shall use or permit the use of the
Confidential Information disclosed under Paragraphs 4 or 5 above to evaluate the
Area of Operations and determine whether to enter into a participation with
Disclosing Party or one of its Affiliates for evaluation of the Technology.


7. Responsibility to Ensure Confidentiality. The Receiving Party shall be
responsible for ensuring that all persons to whom the Confidential Information
is disclosed under this Agreement shall keep such information confidential and
shall not disclose or divulge the same to any unauthorized person. Neither Party
shall be liable in an action initiated by one against the other for special,
indirect or consequential damages resulting from or arising out of this
Agreement, including, without limitation, loss of profit or business
interruptions, however it may be caused.


8. Ownership of Confidential Information. The Confidential Information shall
remain the property of the Disclosing Party, and the Disclosing Party may demand
the return thereof at any time upon giving written notice to the Receiving
Party. Within 10 days of receipt of such notice, the Receiving Party shall
return all of the original Confidential Information and shall destroy all copies
and reproductions (both written and electronic) in its possession and in the
possession of persons to whom it was disclosed pursuant to Paragraphs 4 and 5
hereof. .


9. Further Agreements. If the Parties agree to participate in further
agreements, which include confidentiality provisions, then this Agreement shall
terminate automatically on the date the Receiving Party enters into a further
agreement with Disclosing Party or one of its Affiliates that contains
provisions covering the confidentiality of data for the Technology. Unless
earlier

 
 

--------------------------------------------------------------------------------

 

terminated under the preceding sentence, the confidentiality obligations set
forth in this Agreement shall terminate two (2) years after the date of this
Agreement.


10. Right to Disclose Confidential Information. The Disclosing Party hereby
represents and warrants that it has the right and authority to disclose the
Confidential Information to the Receiving Party, subject to the terms of
agreements of Disclosing Party with third parties relating to the Confidential
Information. The Disclosing Party, however, makes no representations or
warranties, express or implied, as to the quality, accuracy and completeness of
the Confidential Information disclosed hereunder, and the Receiving Party
expressly acknowledges the inherent risk of error in the acquisition, processing
and interpretation of geological and geophysical data. The Disclosing Party, its
Affiliated Companies, their officers, directors and employees shall have no
liability whatsoever with respect to the use of or reliance upon the
Confidential Information by the Receiving Party.


11 General Provisions. 


(A) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Texas, without regard to principles of
conflicts of law that would refer the matter to the laws of another
jurisdiction.


(A) Dispute Resolution. Any dispute arising out of or relating to this
Agreement, including any question regarding its existence, validity or
termination, which cannot be amicably resolved by the Parties, shall be settled
by arbitration before three arbitrators, one to be appointed by each Party and
the two so appointed shall appoint the third arbitrator, in accordance with the
Arbitration Rules of the American Arbitration Association as amended from time
to time. Arbitration shall be held in Houston, Texas, and judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. A dispute shall be deemed to have arisen when either Party
notifies the other Party in writing to that effect. Each Party shall share
equally in the costs of any arbitration, however, each Party shall pay its own
costs and attorney fees irrespective of which Party prevails in the arbitration.


(C) Approval of Offers. Unless otherwise expressly stated in writing, any prior
or future proposals or offers made in the course of the Parties’ discussions are
implicitly subject to all necessary management and government approvals and may
be withdrawn by either Party at any time. Nothing contained herein is intended
to confer upon Receiving Party any right whatsoever to Disclosing Party’s
interests. Receiving Party agrees with Disclosing Party that neither the review
of Confidential Information nor the granting of access thereto creates any
obligation on Receiving Party or Disclosing Party to acquire or dispose of,
respectively, any interest in their operations.


(D). Further Agreements. Unless otherwise expressly stated in writing, any prior
or future proposals or offers made in the course of the Parties' discussions are
implicitly subject to all necessary management and other approvals and may be
withdrawn by either Party at any time. Nothing contained herein is intended to
confer upon the Receiving Party any right whatsoever to the Disclosing Party's
interest in their operations.


(E). Amendments to Agreement. No amendments, changes or modifications to this
Agreement shall be valid except if the same are in writing and signed by a duly
authorized representative of each of the Parties hereto.

 
 

--------------------------------------------------------------------------------

 

(E) Entire Agreement. This Agreement comprises the full and complete agreement
of the Parties hereto with respect to the disclosure of the Confidential
Information and supersedes and cancels all prior communications, understandings
and agreements between the Parties hereto, whether written or oral, expressed or
implied.


(F) Notices. Any notice given hereunder by either Party shall be given in
writing and shall be delivered in person, or sent by facsimile, or mailed by
first class or registered mail, postage prepaid, and shall be considered to have
been well and sufficiently given when received by the Party to whom it is
addressed as follows. Each Party shall have the right to change its address at
any time and/or designate that copies of all notices be directed to another
person at another address, by giving written notice thereof to the other Party.


 


IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
caused this Agreement to be executed on the date first written above.




BLAST ENERGY SERVICES, INC.




By: /s/ David M. Adams       




RECEIVING PARTY




By: /s/ Richard D. Thornton Jr.























 
 

--------------------------------------------------------------------------------

 

EMPLOYEE CONFIDENTIALITY AND NON-COMPETITION AGREEMENT


In consideration of my employment or continued employment by Blast Energy
Services (the "Company"), together with its affiliates and subsidiaries, and any
subsidiaries or affiliates which hereafter may be formed or acquired, and in
recognition of the fact that as an employee of Blast Energy Services I will have
access to Blast Energy Services’ customers and to confidential and valuable
business information of Blast Energy Services and its parent company, if
applicable, together with its affiliates and subsidiaries, and any subsidiaries
or affiliates which hereafter may be formed or acquired, I hereby agree as
follows:


1. Blast Energy Services’ Business. Blast Energy Services’ Business is providing
drilling and communications services to the oil and gas industry. Blast Energy
Services is committed to quality and service in every aspect of its business. I
understand that Blast Energy Services looks to and expects from its employees a
high level of competence, cooperation, loyalty, integrity, initiative, and
resourcefulness. I understand that as an employee of Blast Energy Services, I
will have substantial contact with Blast Energy Services’ customers and
potential customers.


I further understand that all business and fees, including consulting, risk
management and other services produced or transacted through my efforts, shall
be the sole property of Blast Energy Services, and that I shall have no right to
share in any commission or fee resulting from the conduct of such business other
than as compensation referred to in the paragraph entitled "Compensation and
Benefits" hereof. All checks or bank drafts received by me from any customer or
account shall be made payable to Blast Energy Services, and all premiums,
commissions, or fees that I may collect shall be in the name of and on behalf of
Blast Energy Services.


2. Duties of Employee. I shall comply with all Company rules, procedures, and
standards governing the conduct of employees and their access to and use of
Blast Energy Services’ property, equipment, and facilities. I understand that
Blast Energy Services will make reasonable efforts to inform me of the rules,
standards, and procedures which are in effect from time to time and which apply
to me.


3. Compensation and Benefits. I shall receive the compensation as is mutually
agreed upon, which may be adjusted from time to time, as full compensation for
services performed under this Agreement. In addition, I may participate in such
employee benefit plans and receive such other fringe benefits, subject to the
same eligibility requirements, as are afforded other Company employees in my job
classification. I understand that these employee benefit plans and fringe
benefits may be amended, enlarged, or diminished by Blast Energy Services from
time to time, at its discretion.


4. Management of Blast Energy Services. Blast Energy Services may manage and
direct its business affairs as it sees fit, including, without limitation, the
assignment of duties and responsibilities, the assignment of sales territories,
notwithstanding any employee's individual interest in or expectation regarding a
particular business location or customer account.

 
 

--------------------------------------------------------------------------------

 

5. Termination of Employment. My employment may be terminated by Blast Energy
Services or me at any time, with or without notice or cause. Upon termination of
my employment, I shall be entitled to receive incentive payments in accordance
with the provisions of Blast Energy Services’ Incentive Plan, as it may be
modified by Blast Energy Services from time to time, less any adjustments for
amounts owed by me to Blast Energy Services. I understand that I may also
receive additional compensation at the discretion of Blast Energy Services and
in accordance with the published Company Personnel Policy on Termination Pay.


6. Agreement Not to Compete with Blast Energy Services.


A. As long as I am employed by Blast Energy Services, I shall not participate
directly or indirectly, in any capacity, in any business or activity that is in
competition with Blast Energy Services.


B. In consideration of my employment rights under this Agreement and in
recognition of the fact that I will have access to the confidential information
of Blast Energy Services and that Blast Energy Services’ relationships with its
customers and potential customers constitute a substantial part of its goodwill,
I agree that for One (1) year from and after termination of my employment, for
any reason, unless acting with Blast Energy Services’ express prior written
consent, I shall not, directly or indirectly, in any capacity, solicit or accept
business from, provide consulting services of any kind to, or perform any of the
services offered by Blast Energy Services, for any of Blast Energy Services’
customers or prospects with whom I had business dealings in the year next
preceding the termination of my employment.


C. I agree not to go into business as a direct competitor of Company within the
United States of America for a period of twelve (12) months following the
expiration or termination of this agreement or following termination of
employment and notwithstanding the cause or reason for termination.


7. Unauthorized Disclosure of Confidential Information. While employed by Blast
Energy Services and thereafter, I shall not, directly or indirectly, disclose to
anyone outside of Blast Energy Services any Confidential Information or use any
Confidential Information (as hereinafter defined) other than pursuant to my
employment by and for the benefit of Blast Energy Services.


The term "Confidential Information" as used throughout this Agreement means any
and all trade secrets and any and all data or information not generally known
outside of Blast Energy Services whether prepared or developed by or for Blast
Energy Services or received by Blast Energy Services from any outside source.
Without limiting the scope of this definition, Confidential Information
includes: any customer files, customer lists, any business, marketing, financial
or sales record, data, plan, or survey; and any other record or information
relating to the present or future business, product, or service of Blast Energy
Services. All Confidential Information and copies thereof are the sole property
of Blast Energy Services.

 
 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the term Confidential Information shall not apply
to information that Blast Energy Services has voluntarily disclosed to the
public without restriction, or which has otherwise lawfully entered the public
domain.


8. Prior Obligations. I have informed Blast Energy Services in writing of any
and all continuing obligations that require me to withhold or not disclose any
information or that limits my opportunity or capacity to compete with any
previous employer.


9. Employee's Obligation to Cooperate. At any time upon request of Blast Energy
Services, at Blast Energy Services’ expense, I shall execute all documents and
perform all lawful acts Blast Energy Services considers necessary or advisable
to secure its rights hereunder and to carry out the intent of this agreement.


10. Return of Property. At any time upon request of Blast Energy Services, and
upon termination of my employment, I shall return promptly to Blast Energy
Services, all copies of all Confidential Information or Developments, and all
records, files, blanks, forms, materials, supplies, and any other materials
furnished, used, or generated by me during the course of my employment, and any
copies of the foregoing, all of which I recognize to be the sole property of
Blast Energy Services.


11. Special Remedies. I recognize that money damages alone would not adequately
compensate Blast Energy Services in the event of a breach by me of this
Agreement, and I therefore agree that, in addition to all other remedies
available to Blast Energy Services at law or in equity, Blast Energy Services
shall be entitled to injunctive relief for the enforcement hereof. Failure by
Blast Energy Services to insist upon strict compliance with any of the terms,
covenants, or conditions hereof shall not be deemed a waiver of such terms,
covenants, or conditions.


12. Miscellaneous Provisions. (Check appropriate paragraph. Have employee
initial)


[ ] This Agreement contains the entire and only agreement between me and Blast
Energy Services respecting the subject matter hereof and supersedes all prior
agreements and understandings between us as to the subject matter hereof; and no
modification shall be binding upon me or Blast Energy Services unless made in
writing and signed by me and an authorized officer of Blast Energy Services.
Initials: ____________


[ X ] I acknowledge that there may be more than one agreement between me and
Blast Energy Services respecting the subject matter hereof. In this event, this
Agreement will be treated as an integral part of the sum of these agreements. In
the case of duplication, respecting the subject matter hereof, my obligations
shall consist of the sum of my obligations within said agreements. I am fully
responsible for notifying Blast Energy Services of any conflict between said
agreements immediately upon my discovery of such. No modifications shall be
binding upon Blast Energy Services or me unless made in writing and signed by me
and an authorized officer of Blast Energy Services.
Initials: RT 

 
 

--------------------------------------------------------------------------------

 

My obligations under this Agreement shall survive the termination of my
employment with Blast Energy Services regardless of the manner of or reasons for
such termination, and regardless of whether such termination constitutes a
breach of this Agreement or of any other agreement I may have with Blast Energy
Services. If any provisions of this Agreement are held or deemed unenforceable
or too broad to permit enforcement of such provision to its full extent, then
such provision shall be enforced to the maximum extent permitted by law. If any
of the provisions of this Agreement shall be construed to be illegal or invalid,
the validity of any other provision hereof shall not be affected thereby.


This Agreement shall be governed and construed according to the laws of the
State of California and shall be deemed to be effective as of the first day of
my employment by Blast Energy Services.


BY SIGNING THIS AGREEMENT, I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTOOD ALL OF
ITS PROVISIONS AND THAT I AGREE TO BE FULLY BOUND BY THE SAME.




Employee: /s/ Richard D. Thornton, Jr.      Date: 8/24/06
 
Accepted by: /s/ David M. Adams    President & Co-CEO Date: 8/24/06
(Name of Officer)     Title